IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 99-40600
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

BARRY DALE WARD,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:89-CR-49-7
                        - - - - - - - - - -
                           April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Barry Dale Ward, prisoner number 02935-078, appeals the

district court’s denial of his 18 U.S.C. § 3742 motion.   Ward

filed his motion after this court denied relief in his direct

appeal.   The district court lacked jurisdiction to entertain the

motion.   See 18 U.S.C. §§ 3742, 3572; United States v. Early, 27
F.3d 140, 141-42 (5th Cir.); Fed. R. Crim. P. 35.    The judgment

of the district court is AFFIRMED on this alternative basis.     See

Early, 27 F.3d at 142.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.